     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KIDANEMARIAM KASSA,           )
                              )
     Plaintiff,               )
                              )              CIVIL RIGHTS COMPLAINT
v.                            )              42 U.S.C. § 1983
                              )
                              )              CIVIL ACTION NO.
                              )              1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,       )
PAUL H. HOWARD, officially & )
Individually,                 )
ANTIONETTE STEPHENSON,        )
individually, PIERRE EASLEY, )
individually, and JOHN DOE,   )
officially & individually,    )
                              )
     Defendants.              )
______________________________)

  DEFENDANT PIERRE EASLEY’S ANSWER TO PLAINTIFF’S FIRST AMENDED
                            COMPLAINT

    COMES NOW Defendant Pierre Easley and hereby files this

Answer to Plaintiff’s First Amended Complaint.

                            FIRST DEFENSE

    Plaintiff’s    Complaint    fails   to   state   a   claim   against

Defendant upon which relief can be granted.

                           SECOND DEFENSE

    Plaintiff’s claims are barred to the extent that Defendant

is entitled to qualified immunity.




                                   1
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 2 of 15




                                THIRD DEFENSE

    Defendant has not committed any act or omission which would

make him liable in any way to Plaintiff for any cause of action

for damages.

                                FOURTH DEFENSE

    Defendant has not subjected Plaintiff to the deprivation

of any rights, due process or other privileges or immunities

secured by the Constitution or laws of the State of Georgia or

the United States of America.

                                FIFTH DEFENSE

    Defendant has not breached any official duty, any court

duty, any court order compelling Defendant to act, or any duty

created under the Constitution of the United States of America

compelling     Defendant   to     act    with        regard    to   the   event(s)

allegedly giving rise to Plaintiff’s claims.

                                SIXTH DEFENSE

    Defendant did not breach any duty owed to Plaintiff with

regard to the event(s) allegedly giving rise to Plaintiff’s

claims and committed no negligent or tortious act or omission

that would entitle Plaintiff to recover against Defendant.

                              SEVENTH DEFENSE

    Defendant’s      alleged     acts        or   omissions    with   respect   to

Plaintiff    were   carried     out     in    good    faith,    without   malice,
                                         2
       Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 3 of 15




spite,       or    conscious,         reckless    or    negligent     disregard    of

Plaintiff’s rights, if any, and without improper or ill will

of any kind.

                                      EIGHTH DEFENSE

       To the extent as may be shown by the evidence, Defendant

herein asserts all defenses available under Fed. R. Civ. P. 12.

                                       NINTH DEFENSE

       Defendant is not liable for any Attorney’s Fees nor are

they warranted in this case.

                                       TENTH DEFENSE

       Defendant           responds    to   the       enumerated     allegations   of

Plaintiff’s First Amended Complaint as follows:

                               INTRODUCTORY PARAGRAPH

       The    introductory        paragraph      of    Plaintiff’s    First    Amended

Complaint         is   a    preliminary     statement       containing   Plaintiff’s

contentions as to the nature of this action, which requires no

admission or denial.             To the extent the statements contained in

this introductory paragraph may be deemed allegations of fact,

Defendant admits that Plaintiff purports to bring this action

pursuant to the First and Fourteenth Amendments of the U.S.

Constitution and the Constitution of the State of Georgia; and

that     Plaintiff          alleges    a    breach     of    a   ministerial    duty.

Defendant, however, denies that he violated any of Plaintiff’s
                                             3
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 4 of 15




constitutional rights or breached any ministerial duty, and he

further denies that Plaintiff is entitled to any relief.

                              NATURE OF CASE

    1.   Defendant admits that Plaintiff was arrested pursuant

to a material witness warrant that was not cancelled.             Defendant

denies the remaining allegations in Paragraph 1.

                                 PARTIES

    2.   Defendant       is    without     knowledge       or    information

sufficient to form a belief as to the truth of the allegations

in Paragraph 2, and therefore, denies same.

    3.   Admitted.

    4.   Denied.

    5.   Defendant admits that at the time Plaintiff’s First

Amended Complaint was filed, service of process was proper upon

then Vice-Chairman Bob Ellis, as former Chairman John H. Eaves

had resigned from his position as Chairman of the Fulton County

Board of Commissioners.

    6.   Defendant admits that Plaintiff purports to bring this

action pursuant to 42 U.S.C. § 1983, and that he alleges that

Fulton County, Georgia violated the Due Process Clause of the

Fourteenth   Amendment   and   the   Fourth    Amendment    of   the   United

States Constitution.     Defendant denies all remaining allegations

in Paragraph 6, to include an alleged violation of 42 U.S.C. §
                                     4
        Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 5 of 15




1983.

     7.      Defendant   admits     that     Paul   H.   Howard     is   the   duly

elected    District    Attorney     of     the   Atlanta     Judicial    Circuit.

Defendant denies all remaining allegations in Paragraph 7.

     8.      Defendant   admits     that     Assistant       District     Attorney

Antoinette    Stephenson      prosecuted     the    criminal    action     against

Plaintiff’s      assailant.          Defendant       denies     all      remaining

allegations in Paragraph 8.

     9.      Defendant admits that he was formerly an investigator

with the Fulton County District Attorney’s Office and that he is

subject to the jurisdiction of this Court.               Defendant denies all

remaining allegations in Paragraph 9.

     10.     Defendant     is     without        knowledge     or     information

sufficient to form a belief as to the truth of the allegations

in Paragraph 10, and therefore, denies same.

                                     VENUE

     11.     Paragraph 11 of Plaintiff’s First Amended Complaint

constitutes a legal conclusion regarding venue and requires no

admission or denial.            To the extent the statements contained

therein may be deemed allegations of fact, they are denied.

                                  JURISDICTION

     12.     Paragraph 12 of Plaintiff’s First Amended Complaint

constitutes     a     legal     conclusion       regarding     subject      matter
                                         5
        Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 6 of 15




jurisdiction and requires no admission or denial.                     To the extent

the statements contained therein may be deemed allegations of

fact, they are denied.

      13.    Defendant    denies    that    Plaintiff         satisfied    the   ante

litem notice allegedly contemplated by O.C.G.A. § 36-33-S(b),

and   Defendant    further     denies      that   this        alleged    statute    is

applicable.

      14.    Denied.

                                     FACTS

Underlying Criminal Prosecution

      15.    Admitted.

      16.    Defendant    admits    that    Jarvis       Taylor    was    granted   a

bond.    Defendant is without knowledge or information sufficient

to    form   a   belief   as   to    the     truth       of    whether     Plaintiff

experienced a significant amount of anxiety or fear.

      17.    Denied.

      18.    Admitted.

      19.    Defendant admits that Plaintiff did advise the Fulton

County    District     Attorney’s    Office       that    he    was     experiencing

significant health challenges.              Defendant is without knowledge

or information sufficient to form a belief as to the truth of

whether Plaintiff suffered a significant cardiac event.

      20.    Admitted.
                                        6
       Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 7 of 15




       21.   Defendant       is     without              knowledge       or     information

sufficient     to    form    a     belief          as    to    the     truth    of    whether

Plaintiff’s health continued to decline.                         Defendant denies that

Plaintiff     attempted       to        keep       the        Fulton    County        District

Attorney’s     Office      aware    of     his          condition      through       telephone

conversations.

       22.   Denied.

       23.   Denied.

       24.   Denied.

       25.   Denied.

       26.   Defendant denies that he lodged any hostile threats at

Plaintiff.          Defendant      is    without          knowledge       or    information

sufficient to form a belief as to the truth of whether Plaintiff

obtained the services of an attorney or whether said attorney

accompanied Plaintiff to trial to ensure that he fully complied

with   the   law.     To    the    extent       further         response       is    required,

denied.

       27.   Admitted.

       28.   Defendant       is     without              knowledge       or     information

sufficient to form a belief as to the truth of whether Assistant

District     Attorney      Stephenson          requested         that    the    appropriate

judicial officer cancel or recall the warrant for Plaintiff’s

arrest.
                                               7
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 8 of 15




    29.     Defendant denies that he had a duty to “request that

the appropriate judicial officer cancel or recall the warrant

for [Plaintiff’s] arrest.”

    30.     Defendant denies that he had a duty to “request that

the Fulton County Sheriff recall or cancel the active warrant

for [Plaintiff’s] arrest.”

    31.     Denied.

    32.     Defendant       is      without      knowledge       or    information

sufficient to form a belief as to the truth of whether Assistant

District Attorney Stephenson requested that the Fulton County

Sheriff    recall     or   cancel     the   active    warrant    for   Plaintiff’s

arrest.

    33.     Defendant       is      without      knowledge       or    information

sufficient to form a belief as to the truth of whether Assistant

District Attorney Stephenson had a duty to request that the

material witness warrant for Plaintiff be cancelled or recalled.

    34.     Denied.

    35.     Denied.

    36.     Defendant       denies     that     he   committed    a    ministerial

failure.     Defendant further denies knowing that Plaintiff had an

active     material    witness       warrant     against   him    that   was   not

cancelled.       Defendant       is    without       knowledge   or    information

sufficient to form a belief as to the truth of what Plaintiff
                                            8
        Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 9 of 15




knew.

Automobile Accident & Arrest

    37.     Defendant     is    without    knowledge     or    information

sufficient to form a belief as to the truth of the allegations

in Paragraph 37, and therefore, denies same.

    38.     Defendant     is    without    knowledge     or    information

sufficient to form a belief as to the truth of the allegations

in Paragraph 38, and therefore, denies same.

    39.     Defendant     is    without    knowledge     or    information

sufficient to form a belief as to the truth of the allegations

in Paragraph 39, and therefore, denies same.

    40.     Defendant     is    without    knowledge     or    information

sufficient to form a belief as to the truth of the allegations

in Paragraph 40, and therefore, denies same.

Incarceration and Lack of Medical Attention

    41.     Defendant     is    without    knowledge     or    information

sufficient to form a belief as to the truth of the allegations

in Paragraph 41, and therefore, denies same.

    42.     Defendant     is    without    knowledge     or    information

sufficient to form a belief as to the truth of the allegations

in Paragraph 42, and therefore, denies same.

    43.     Defendant     is    without    knowledge     or    information

sufficient to form a belief as to the truth of the allegations
                                      9
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 10 of 15




in Paragraph 43, and therefore, denies same.

    44.   Defendant     is   without      knowledge    or   information

sufficient to form a belief as to the truth of the allegations

in Paragraph 44, and therefore, denies same.

    45.   Any order issued speaks for itself as to content and

legal effect.     Defendant denies the remaining allegations in

Paragraph 45.

    46.   Defendant     is   without      knowledge    or   information

sufficient to form a belief as to the truth of the allegations

in Paragraph 46, and therefore, denies same.

    47.   Denied.

    48.   Denied.

    49.   Denied.

    50.   Denied.

    51.   Defendant     is   without      knowledge    or   information

sufficient to form a belief as to the truth of the allegations

in Paragraph 51, and therefore, denies same.

                                COUNT I

 Denial of Due Process, Malicious Prosecution & Illegal Seizure

    52.   Defendant incorporates all previous responses to the

allegations contained in Paragraphs 1-51 of Plaintiff’s First

Amended Complaint as if fully set forth herein.

    53.   Denied.
                                   10
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 11 of 15




    54.   Denied.

    55.   Denied.

    56.   Denied.

    57.   Denied.

    58.   Denied.

    59.   Denied.

    60.   Denied.

    61.   Denied.

    62.   Denied.

    63.   Denied.

    64.   Denied.

    65.   Denied.

                               COUNT II1


                               COUNT III

                           Attorney’s Fees

    73.   Defendant incorporates all previous responses to the

allegations contained in Paragraphs 1-72 of Plaintiff’s First

Amended Complaint as if fully set forth herein.

    74.   Denied.

    75.   Denied.


1
  Count II was dismissed against Defendant pursuant to this
Court’s order. [Doc. 37]. Accordingly, Paragraphs 66-72 of
Plaintiff’s First Amended Complaint require no response.
                                   11
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 12 of 15




                          PRAYER FOR RELIEF

    Answering the allegations contained in Plaintiff’s prayer

for relief, Defendant denies that Plaintiff is entitled to the

relief sought in Claims 1–3 or to any general relief.

                            GENERAL DENIAL

    Defendant denies each and every allegation of Plaintiff’s

First Amended Complaint not specifically admitted, denied, or

otherwise contradicted herein.

    WHEREFORE, Defendant prays that:

    A. Plaintiff’s First Amended Complaint be dismissed in its

       entirety;

    B. All costs of this litigation be paid by Plaintiff;

    C. The Court impanel a jury of twelve should this case be

       tried; and

    D. Any other relief that this court deems just and proper be

       granted.

    Respectfully submitted, this 14th day of February, 2019.

                           OFFICE OF THE FULTON COUNTY ATTORNEY

                           Patrise Perkins-Hooker
                           COUNTY ATTORNEY
                           Georgia Bar No. 572358


                           Kaye Woodard Burwell
                           Deputy County Attorney
                           Georgia Bar No. 775060

                                   12
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 13 of 15




                           /s/ Ashley J. Palmer
                           Ashley J. Palmer
                           Senior Assistant County Attorney
                           Georgia Bar No. 603514
                           ashley.palmer@fultoncountyga.gov

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (Office)
(404) 730-6324 (Facsimile)




                                   13
        Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 14 of 15




                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KIDANEMARIAM KASSA,           )
                              )
     Plaintiff,               )
                              )                      CIVIL RIGHTS COMPLAINT
v.                            )                      42 U.S.C. §1983
                              )
FULTON COUNTY, GEORGIA,       )                      CIVIL RIGHT ACTION NO.
PAUL H. HOWARD, officially & )                       1:17-CV-02068-AT
Individually,                 )
ANTIONETTE STEPHENSON,        )
individually, PIERRE EASLEY, )
individually, and JOHN DOE,   )
officially & individually,    )
                              )
     Defendants.              )
______________________________)

                            CERTIFICATE OF SERVICE

    THIS CERTIFIES that on February 15, 2019, I presented this

document     in   Courier     New,    12    point    type,   and   that   I   have

electronically      filed    the     foregoing      DEFENDANT    PIERRE   EASLEY’S

ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT with the Clerk of

Court     using    the      CM/ECF    system,       and   will     provide    mail

notification to the following attorney of record:

                         Tiffany Williams Roberts
                   Tiffany W. Roberts, Attorney at Law
                                 Suite 400
                           235 Peachtree Street
                          Atlanta, Georgia 30303

    This 14th day of February, 2019.



                                           14
     Case 1:17-cv-02068-SDG Document 38 Filed 02/14/19 Page 15 of 15




                           /s/ Ashley J. Palmer
                           Ashley J. Palmer
                           Senior Assistant County Attorney
                           Georgia State Bar No. 603514

OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                                   15
